ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Facility Defense Consultants, Inc.             )      ASBCA No. 61077
 dba Hanke Constructors                        )
                                               )
Under Contract No. W912DQ-14-D-4003            )

APPEARANCE FOR THE APPELLANT:                         Leonard R. Ruzicka, Jr., Esq.
                                                       Ruzicka Law Firm, LLC
                                                       St. Louis, MO

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Kristine R. Hoffman, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Kansas City

                                 ORDER OF DISMISSAL

        This appeal arises from a purported 30 November 2016 contracting officer's final
decision denying a 10 August 2016 Request for Equitable Adjustment (REA). The
government has asserted that the Board lacks jurisdiction over the appeal because the
REA was not a claim. The parties have informed the Board that, subsequent to the filing
of this appeal, the contractor has submitted a claim involving the same matter to the
contracting officer for a decision. Appellant has stated that it does not object to dismissal
of this appeal. By Order dated 12 June 2017, the Board informed the parties that it
intended to dismiss this appeal unless either party objected within 14 days of the date of
the Order. The Board received no objection from either party.

       Accordingly, this appeal is dismissed without prejudice.

       Dated: 28 June 2017




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61077, Appeal of Facility Defense
Consultants, Inc. dba Hanke Constructors, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2